        Case 21-10603-elf                  Doc 10 Filed 03/31/21 Entered 04/01/21 01:00:10                                             Desc Imaged
                                                 Certificate of Notice Page 1 of 4
                                                              United States Bankruptcy Court
                                                              Eastern District of Pennsylvania
In re:                                                                                                                 Case No. 21-10603-elf
Greg W. Hoffman                                                                                                        Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0313-2                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Mar 29, 2021                                               Form ID: 309I                                                             Total Noticed: 13
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 31, 2021:
Recip ID                 Recipient Name and Address
db                     + Greg W. Hoffman, 2310 Mole Road, Secane, PA 19018-3310
14589694               + Township of Ridley, c/o Rosezanna M. Czwalina, Tax Collector, 100 E. MacDade Blvd., Folsom, PA 19033-2511

TOTAL: 2

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
aty                       Email/Text: msbankruptcy@verizon.net
                                                                                        Mar 30 2021 04:40:00      MICHAEL SETH SCHWARTZ, Law Office of
                                                                                                                  Michael Schwartz, 707 Lakeside Office Park,
                                                                                                                  Southampton, PA 18966
tr                     + Email/Text: bncnotice@ph13trustee.com
                                                                                        Mar 30 2021 04:41:00      WILLIAM C. MILLER, Esq., Chapter 13 Trustee,
                                                                                                                  P.O. Box 1229, Philadelphia, PA 19105-1229
smg                       Email/Text: megan.harper@phila.gov
                                                                                        Mar 30 2021 04:41:00      City of Philadelphia, City of Philadelphia Law
                                                                                                                  Dept., Tax Unit/Bankruptcy Dept, 1515 Arch
                                                                                                                  Street 15th Floor, Philadelphia, PA 19102-1595
smg                       EDI: PENNDEPTREV
                                                                                        Mar 30 2021 03:38:00      Pennsylvania Department of Revenue, Bankruptcy
                                                                                                                  Division, P.O. Box 280946, Harrisburg, PA
                                                                                                                  17128-0946
smg                       Email/Text: RVSVCBICNOTICE1@state.pa.us
                                                                                        Mar 30 2021 04:41:00      Pennsylvania Department of Revenue, Bankruptcy
                                                                                                                  Division, P.O. Box 280946, Harrisburg, PA
                                                                                                                  17128-0946
smg                    + Email/Text: usapae.bankruptcynotices@usdoj.gov
                                                                                        Mar 30 2021 04:41:00      U.S. Attorney Office, c/o Virginia Powel, Esq.,
                                                                                                                  Room 1250, 615 Chestnut Street, Philadelphia, PA
                                                                                                                  19106-4404
ust                    + Email/Text: ustpregion03.ph.ecf@usdoj.gov
                                                                                        Mar 30 2021 04:41:00      United States Trustee, Office of United States
                                                                                                                  Trustee, 200 Chestnut Street, Suite 502,
                                                                                                                  Philadelphia, PA 19106-2908
14589691                  Email/Text: duffyk@co.delaware.pa.us
                                                                                        Mar 30 2021 04:41:00      Delaware County Tax Claim Bureau, Government
                                                                                                                  Center Building, 201 West Front Street, Media,
                                                                                                                  PA 19063-2768
14590938                  EDI: DISCOVER.COM
                                                                                        Mar 30 2021 03:38:00      Discover Bank, Discover Products Inc, PO Box
                                                                                                                  3025, New Albany, OH 43054-3025
14589692               + EDI: DISCOVER.COM
                                                                                        Mar 30 2021 03:38:00      Discover Financial, Attn: Bankruptcy, Po Box
                                                                                                                  3025, New Albany, OH 43054-3025
14589693               + EDI: HY11.COM
                                                                                        Mar 30 2021 03:38:00      Hyundai Motor Finance, Attn: Bankruptcy, Po
                                                                                                                  Box 20829, Fountain Valley, CA 92728-0829
14589695               + EDI: WFFC.COM
                                                                                        Mar 30 2021 03:38:00      Wells Fargo Bank NA, 1 Home Campus Mac
                                                                                                                  X2303-01a, 3rd Floor, Des Moines, IA
                                                                                                                  50328-0001

TOTAL: 12
        Case 21-10603-elf                Doc 10 Filed 03/31/21 Entered 04/01/21 01:00:10                                        Desc Imaged
                                               Certificate of Notice Page 2 of 4
District/off: 0313-2                                               User: admin                                                            Page 2 of 2
Date Rcvd: Mar 29, 2021                                            Form ID: 309I                                                        Total Noticed: 13

                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
aty              *+            WILLIAM C. MILLER, Esq., Chapter 13 Trustee, P.O. Box 1229, Philadelphia, PA 19105-1229

TOTAL: 0 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 31, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 29, 2021 at the address(es) listed
below:
Name                             Email Address
MICHAEL SETH SCHWARTZ
                                 on behalf of Debtor Greg W. Hoffman msbankruptcy@verizon.net schwartzmr87357@notify.bestcase.com

United States Trustee
                                 USTPRegion03.PH.ECF@usdoj.gov

WILLIAM C. MILLER, Esq.
                                 on behalf of Trustee WILLIAM C. MILLER Esq. ecfemails@ph13trustee.com, philaecf@gmail.com

WILLIAM C. MILLER, Esq.
                                 ecfemails@ph13trustee.com philaecf@gmail.com


TOTAL: 4
   Case 21-10603-elf                       Doc 10 Filed 03/31/21 Entered 04/01/21 01:00:10                                                       Desc Imaged
                                                 Certificate of Notice Page 3 of 4
Information to identify the case:

                       Greg W. Hoffman                                                        Social Security number or ITIN:      xxx−xx−7806
Debtor 1:
                                                                                              EIN: _ _−_ _ _ _ _ _ _
                       First Name    Middle Name     Last Name

Debtor 2:                                                                                     Social Security number or ITIN: _ _ _ _
(Spouse, if filing)    First Name    Middle Name     Last Name                                EIN: _ _−_ _ _ _ _ _ _

United States Bankruptcy Court:     Eastern District of Pennsylvania                              Date case filed for chapter:            13       3/12/21

Case number:          21−10603−elf

Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                              12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                                   About Debtor 1:                                                       About Debtor 2:
1. Debtor's full name                              Greg W. Hoffman

2. All other names used in the
   last 8 years
                                                   2310 Mole Road
3. Address                                         Secane, PA 19018
                                                   MICHAEL SETH SCHWARTZ                                                 Contact phone 215−396−7900
4. Debtor's  attorney
   Name and address
                                                   Law Office of Michael Schwartz
                                                   707 Lakeside Office Park                                              Email: msbankruptcy@verizon.net
                                                   Southampton, PA 18966

5. Bankruptcy trustee                              WILLIAM C. MILLER, Esq.                                               Contact phone 215−627−1377
     Name and address                              Chapter 13 Trustee
                                                   P.O. Box 1229                                                         Email: ecfemails@ph13trustee.com
                                                   Philadelphia, PA 19105

6. Bankruptcy clerk's office                                                                                             Hours open:
     Documents in this case may be filed                                                                                 Philadelphia Office −− 8:30 A.M. to 5:00 P.M;
     at this address.                              900 Market Street                                                     Reading Office −− 8:00 A.M. to 4:30 P.M.
     You may inspect all records filed in          Suite 400
     this case at this office or online at         Philadelphia, PA 19107                                                Contact phone (215)408−2800
      www.pacer.gov.
                                                                                                                         Date: 3/29/21

                                                                                                                                 For more information, see page 2




Official Form 309I                                         Notice of Chapter 13 Bankruptcy Case                                                       page 1
    Case 21-10603-elf                     Doc 10 Filed 03/31/21 Entered 04/01/21 01:00:10                                                      Desc Imaged
                                                Certificate of Notice Page 4 of 4
Debtor Greg W. Hoffman                                                                                                                       Case number 21−10603−elf

7. Meeting of creditors                                                                                                 Location:
   Debtors must attend the meeting to     May 5, 2021 at 09:00 AM                                                       The Mtg of Creditors will be conducted,
   be questioned under oath. In a joint                                                                                 via telephonic conference.All interested,
   case, both spouses must attend.                                                                                      parties shall contact the Trustee, for
   Creditors may attend, but are not      The meeting may be continued or adjourned to a later date. If                 connection details
   required to do so.                     so, the date will be on the court docket.
8. Deadlines                               Deadline to file a complaint to challenge                                      Filing deadline: 7/6/21
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following    You must file:
   deadlines.                              • a motion if you assert that the debtors are not entitled to receive a discharge
                                             under U.S.C. § 1328(f), or

                                           • a complaint if you want to have a particular debt excepted from discharge
                                             under 11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                            Filing deadline: 5/21/21
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                             Filing deadline: 9/8/21
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file a
                                           proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain. For
                                           example, a secured creditor who files a proof of claim may surrender important nonmonetary rights, including the
                                           right to a jury trial.


                                           Deadline to object to exemptions:                                               Filing deadline:      30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                                    conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                                     meeting of creditors
                                           may file an objection.

9. Filing of plan                         The debtor has filed a plan.This plan proposes payment to the trustee of 175.00 per month for 60 months. The hearing on
                                          confirmation will be held on:
                                          5/25/21 at 10:00 AM , Location: Courtroom #1, 900 Market Street, Philadelphia, PA 19107
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have any
                                           questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy of the plan, if not enclosed, will be sent to you later, and if
                                           the confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and distributed
                                           to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as exempt.
                                           You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law
                                           does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline. If
                                           you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                                          page 2
